The defendant’s petition for certification for appeal from the Appellate Court, 26 Conn. App. 86, is granted, limited to the following issues:
“1. (a) Whether the Appellate Court correctly decided that it was not an abuse of discretion in admitting inculpatory hearsay statements made by a non-testifying co-arrestee that the cocaine seized belonged to the defendant?
“(b) Whether the Appellate Court was correct in seeing no constitutional implications in the admission of such statements?
“2. (a) Whether the Appellate Court correctly decided that the basis of the defendant’s claim of error on appeal as to the admission of testimony referring to the defendant having worn a paper bag over his head at a pretrial proceeding was based upon a different ground than trial counsel’s objections at trial?
“(b) Whether the Appellate Court gave proper consideration to the defendant’s claim on appeal that the admission of such testimony, in the context of the entire proceedings below, violated fundamental fairness?”